Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 1 of 10




                                          CR-15-00707-PHX-SRB   by DXD
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 2 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 3 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 4 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 5 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 6 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 7 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 8 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 9 of 10
Case 2:15-cr-00707-SRB Document 538 Filed 03/25/19 Page 10 of 10
